SETTLEMENT EXCHANGE AGREEMENT THIS SETTLEMENT EXCHANGE AGREEMENT (this "Agreement") is made on June 25, 2008, between Earth Biofuels, Inc., a Delaware corporation ("EBOF"), and Portside Growth and Opportunity Fund (the "Investor"). WHEREAS, on or about June 5, 2008, PNG Ventures, Inc., a Nevada company (the "Issuer") issued a 12% Convertible Promissory Note in a principal amount of $171,000 (the "Note," a copy of which has been attached hereto as Exhibit A) to EBOF, pursuant to and subject to the terms of, a Settlement Agreement (as defined in the Note). WHEREAS, concurrently herewith, EBOF, Earth LNG, Inc., a wholly owned subsidiary of EBOF and New Earth LNG, LLC, a Delaware limited liability company and a wholly owned subsidiary of Earth LNG, Inc. ("LNG Sub") and the Issuer have entered into that certain Share Exchange Agreement (the "Share Exchange Agreement") pursuant to which EBOF will exchange (the "Share Exchange") 100% of the membership interests of LNG Sub for 7,000,000 shares of common stock, $0.001 par value of the Issuer (the "Common Stock"). WHEREAS, concurrently herewith, the Investor and EBOF have entered into that certain Amendment and Exchange Agreement (the "Amendment and Exchange Agreement"), pursuant to which EBOF and the Investor have agreed to (i) amend and restate the existing senior secured convertible notes of the EBOF and (ii) issue certain additional senior secured subordinated convertible notes to the EBOF (the indebtedness referred to in clauses (i) and (ii), collectively, the "Subordinated Debt"), (iii) amend and restate certain warrants of the EBOF, (iv) amend and restate the security documents related to such Subordinated Debt and (v) release certain liens on the capital stock, membership interests and assets of LNG Sub, New Earth LNG and its subsidiaries and release said parties from certain obligations described therein (the "Releases"). WHEREAS, to induce the Investor to enter into the Amendment Exchange Agreement and the Releases, EBOF agrees to exchange $1,285.71 in aggregate principal amount of the Notes (the "Exchanged Notes") , which is convertible into 14,286 shares of Common Stock as of the Closing Date (as defined below) (the Conversion Shares") for $1,285.71 of the Subordinated Debt of the Investor (the "Existing Debt Amount"), on the basis of the representations, warranties and agreements contained in this Agreement and upon the terms but subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the adequacy of which is hereby acknowledged, the parties hereto agree as follows: Section 1Exchange of Exchanged Shares. (a)Exchange of Exchanged Shares.On the Closing Date (as defined below), EBOF hereby agrees to exchange the Exchanged Notes of EBOF for the Existing Debt Amount.For the avoidance of doubt, EBOF and the Investor hereby acknowledge that immediately following the consummation of the foregoing exchange the amount of interest due and outstanding under the Existing Primary Note of the Investor shall be reduced by the Interest Exchange Amount. (b)Closing.The date and time of the Closing (the "Closing Date") shall be 10:00 a.m., New York City time, on the first business day after notification by the EBOF to the Investor of the satisfaction or waiver of the condition to the closing set forth in Section 1(c), (or such other date or time as the parties may agree) at the office of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022. (c)Condition to Closing. (i)EBOF shall have obtained from the Issuer or its agents the Exchanged Notes in such name as the Investor shall request. (ii)The Issuer shall have executed and delivered to the Investor the Notice and Acknowledgment of Transfer of Securities attached hereto as Exhibit A agreeing to be bound by all of the provisions contained therein. (iii)The representations and warranties of the EBOF shall be true and correct in all material respects as of the date when made and as of the Closing Date as though made at that time (except for representations and warranties that speak as of a specific date), and the EBOF shall have performed, satisfied and complied in all material respects with the covenants, agreements and conditions required by this Agreement to be performed, satisfied or complied with by the EBOF at or prior to the Closing Date. (d)Delivery of Notes.On the Closing Date, EBOF shall have delivered to the Investor the Exchanged Notes in such name as the Investor shall request. Section 2.EBOF Representations And Warranties.EBOF hereby represents, warrants and covenants to the Investor as follows as of the date hereof and as of the Closing Date: (a)This Agreement has been duly authorized, executed and delivered by EBOF and constitutes a valid and legally binding agreement of EBOF enforceable against EBOF in accordance with its terms, except as such enforceability may be limited by general principles of equity or to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and other similar laws relating to, or affecting generally, the enforcement of applicable creditors' rights and remedies. (b)EBOF is not an affiliate of the Issuer and has not been an affiliate of the Issuer for the three month period immediately preceding the Closing Date (c)The Exchanged Notes are free of any transfer restrictions or legends.The Exchanged Notes are, and upon issuance in accordance with the Exchanged Notes, the Conversion Shares shall be, unrestricted securities issued pursuant to Section 3(a)(10) of the Securities Act (subject only to the Settlement Agreement and Order (as defined in the Settlement Agreement) relating to the same).The Exchanged Shares, when issued, shall be freely tradable on the NASDAQ OTC Bulletin Board without restriction and will not contain any restrictive legend. (d)All government and other consents that are required to have been obtained by EBOF with respect to this Agreement have been obtained and are in full force and effect and all conditions of any such consents have been complied with.EBOF has complied and will comply with all applicable disclosure or reporting requirements in respect of the transaction contemplated hereby. (e)EBOF has good and valid title to the Exchanged Notes free and clear of lien, mortgage, security interest, pledge, charge or encumbrance of any kind ("Liens") subject only to the Settlement Agreement and Order.Delivery of the Exchanged Notes to the Investor will pass to the Investor good and valid title to the Exchanged Notes, free and clear of Liens. (f)The execution and delivery by EBOF of this Agreement, the exchange of the Exchanged Notes and the performance by EBOF of its obligations under this Agreement do not and will not violate or conflict with any law applicable to EBOF, any order or judgment of any court or other agency of government applicable to EBOF or any of EBOF's assets or any contractual restriction binding on or affecting EBOF or any of EBOF's assets. (g)EBOF is acting solely for EBOF's own account, and has made EBOF's own independent decision to enter into this Agreement and as to whether this Agreement is appropriate or proper for EBOF based upon EBOF's own judgment and upon advice of such advisors as EBOF deems necessary.EBOF acknowledges and agrees that EBOF is not relying, and has not relied, upon any communication (written or oral) of the Investor or any affiliate, employee or agent of the Investor with respect to the legal, accounting, tax or other implications of this Agreement and that EBOF has conducted EBOF's own analyses of the legal, accounting, tax and other implications hereof and thereof; it being understood that information and explanations related to the terms and conditions of this Agreement shall not be considered investment advice or a recommendation to enter into this Agreement.EBOF acknowledges that neither the Investor nor any affiliate, employee or agent of the Investor is acting as a fiduciary for or an advisor to EBOF in respect of this Agreement. Section 3.Investor Representations And Warranties.The Investor hereby represents and warrants to EBOF as follows as of the date hereof and as of the Closing Date: (a)The Investor has all requisite power and authority to execute, deliver and perform its obligations under this Agreement.The Investor is not acting in connection with or as part of a group with respect to this Agreement or its acquisition of the Note or any shares of Issuer issued thereon. The Investor is acting for its own account and has made its own independent decision to enter into this Agreement.This Agreement has been duly and validly authorized, executed and delivered on behalf of the Investor and shall constitute the legal, valid and binding obligation of the Investor enforceable against it in accordance with its terms, except as such enforceability may be limited by general principles of equity or to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and other similar laws relating to, or affecting generally, the enforcement of applicable creditors' rights and remedies. (b)The Investor (a) is a sophisticated person with respect to the exchange of the Exchanged Notes; (b) has adequate information concerning the business and financial condition of Issuer to make an informed decision regarding the purchase of the Exchanged Notes; and (c) has independently and without reliance upon EBOF, and based on such information as the Investor has deemed appropriate, made its own analysis and decision to enter into this Agreement, except that the Investor has relied upon EBOF's express representations, warranties and covenants in this Agreement.The Investor acknowledges that EBOF has not given the Investor any investment advice, credit information or opinion on whether the purchase of the Exchanged Notes is prudent. Section 4.Payment of Expenses. Each party to this Agreement shall bear its own expenses in connection with the exchange of the Exchanged Notes to the Investor. Section 5.Covenants. (a)EBOF, for good and valuable consideration, effective as of the Closing Date, hereby assigns, transfers, conveys and delivers to the Investor all of its right, title and interest in and to the Exchanged Notes. (b)The Investor shall execute and deliver to EBOF and Issuer the Notice and Acknowledgment of Transfer of Securities attached hereto as Exhibit A agreeing to be bound by all of the provisions contained therein. Section 6.Notices.All communications hereunder shall be in writing and shall be mailed, hand delivered or telecopied and confirmed to the parties hereto as follows: If to the Investor, to its address and facsimile number set forth in the Existing Primary Securities Purchase Agreement (as defined in the Amendment and Exchange Agreement), with copies to the Investor's representatives as set forth on the Existing Primary Securities Purchase Agreement or on the signature page to this Agreement, with a copy (for informational purposes only) to: Schulte Roth & Zabel LLP 919 Third
